EXAMINER'S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Allowable Claims
	The Applicant has provided a terminal disclaimer which overcomes the only rejection of record.  Claims 1-20 are pending and are allowed in this Office Action.

EXAMINER’S COMMENT REGARDING REQUIREMENT FOR DEPOSIT OF BIOLOGICAL MATERIAL UNDER 37 CFR § 1.801-1.809
	The Deposit Statement in the specification on page 49 (and amended in the response received on Mar. 22, 2021) is deemed in accordance with 37 CFR § 1.801-1.809 except for the missing accession number and date of deposit.  The Applicant has asserted that they will comply with 37 CFR 1.801-1.809, therefore, no 35 USC § 112 rejection has been made even though it is apparent that deposited seed for cultivar 83422133 is essential to the claimed invention and that the deposit is necessary for an adequate written description and enablement and defining the metes and bounds of the cultivar for the claimed invention.
Since the application is otherwise in condition for allowance except for the needed deposit of 83422133 seed and since the Office has received assurance that an acceptable deposit will be made on or before payment of the issue fee, the Office is authorized to mail Applicant a Notice of Allowance and Issue Fee Due together with a 
Under 37 CFR § 1.809(c)(d) an applicant is required to make a deposit of seed within three months after the mailing date of the Notice Of Allowance and Issue Fee Due.  The period for satisfying this requirement is NOT extendible, and failure to make the needed deposit of seeds of 83422133 will result in abandonment of the application for failure to prosecute.  The deposit statement in the specification, and all claims which refer to the instant seeds by name, must be amended to include the deposit accession number.  These amendments should be submitted before the payment of the issue fee as an Amendment After Allowance under 37 CFR § 1.312.  Finally, the statement of deposit in the specification shall contain:  

(1)	The accession number for the deposit(s);
(2)	The date of the deposit(s);
(3)	A description of the deposited biological material sufficient to specifically identify and to permit examination; 
(4)	The name and address of the depository (see 37 CFR § 1.809(d)).
(5) either ACCEPTANCE under the Budapest Treaty or confirmation of viability of the seeds; and
(6)  A statement that upon allowance of any claims in this application, all restrictions on the availability to the public of the variety will be irrevocably removed by affording access to the deposit.  This statement must appear above the signature of the Applicant or the Applicant's representative. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662


/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662